Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2. Applicant’s election without traverse of Species II, Claims 1-19 in the reply filed on 1/27/2022 is acknowledged.  Species I, III, IV are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
3. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spiral split” in claims 1, 5, 6, 8, 9, 11, 12 and “line length“in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered ( Note: Applicant does not label spiral split or line length in the drawing, it is unclear which part of the drawing is “spiral slit” or “line length”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
4.     Claims 2-6, 8-9, 11, 12, 14 are objected to because of the following informalities: 
	Claim 2, line 9, “a starting point” should be – a second starting point—
	Claim 3, line 6, “a starting point” should be – a third starting point--
Claim 3, line 8-9, “a starting point” should be – a fourth starting point—
Claim 4, line 6, “a starting point” should be – a third starting point—
Claim 5, line 3, “a planar spiral shape” should be – a second planar spiral shape--
Claim 5, line 12, “a spiral split” should be – the spiral split—
Claim 5, line 13, “first and second lines” should be –the first the second lines--
Claim 5, line 14, “a spiral split” should be – a second spiral split—
Claim 6, line 2, “a planar spiral shape” should be – a third planar spiral shape—
Claim 6, line 4, “a plurality of lines” should be – a third plurality of lines—
Claim 6, line 4, “a spiral split” should be – a third spiral split—
Claim 6, line 9, “a starting point” should be – a fifth starting point—
Claim 6, line 11, “a starting point” should be – a sixth starting point—
Claim 8, line 4, “a planar spiral shape” should be – a fourth planar spiral shape—
Claim 8, line 12, “a spiral split” should be – the third spiral split—
Claim 8, line 15, “a spiral split” should be – a fourth spiral split—
Claim 9, line 2, “a planar spiral shape” should be – a fifth planar spiral shape—
Claim 9, line 4, “a plurality of lines by a spiral slit” should be –” a fifth plurality of lines by a fifth spiral slit—
Claim 9, line 9, “a starting point” should be – a seventh starting point—
Claim 9, line 11, “a starting point” should be – a eighth starting point—

Claim 11, line 5, “ a plurality of lines by a spiral slit” should be –” a second plurality of lines by a second spiral slit—
Claim 11, line 10, “a starting point” should be – a fourth starting point—
Claim 11, line 13, “a starting point” should be – a fifth starting point—
Claim 12, line 9, “ a spiral slit into a plurality” should be – the spiral slit into the plurality—
Claim 14, line 3, “a planar spiral shape” should be – a sixth planar spiral shape--
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lethellier (US 20160380469 A1)  
With regard to claim 15, Lethellier teaches a coil component comprising a planar coil pattern (See Examiner labeled Fig. 3 of Lethellier below) having a plurality of turns ( first turn (includesT1-1, T1-2, Fig. 3),  second turn ( includes T2-1, T2-2, Fig. 3) including a first turn ( first turn (includesT1-1, T1-2),  Fig. 3), wherein the first turn is divided into a plurality of lines including first ( T1_1, Fig. 3) and second lines (T1-2, Fig. 3), and
.

    PNG
    media_image1.png
    364
    600
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1)  
With regard to claim 1, Fig. 3 of Lethellier teaches a coil component comprising a first coil pattern wound in a planar spiral shape,
wherein at least one turn ( turns including 302, 304, Fig. 3) constituting the first coil pattern is divided into a plurality of lines ( 302, 304, Fig. 3), and
wherein a space width between the plurality of lines differs depending on a planar position ( see space width different at S1 and S2, Fig. 3).
Fig. 3 of Lethellier does not explicitly teaches the first coil pattern is divided into a plurality of lines by a spiral split.
However, [0053][0054] of lethellier teaches the first coil pattern is divided into a plurality of lines by a spiral split ( two split spiral charging coils, [0053])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fig. 3 of Lethellier, to configure the first coil pattern to be divided into a plurality of lines by a spiral split, as taught by [0053]-[0054] of Lethellier, in order to improve coupling co-efficient between the lines and avoid mismatch to degrade the system’s performance ([0053]-[0054] of Lethellier).

7. Claims 2-3, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1)  in view of Lim(US20150130291A1)
With regard to claim 2,  Lethellier teaches all the limitations of claim 1 and further teaches a space width along a first virtual line (L1, Fig. 3) and a space width along a second virtual line ( L2, Fig. 3) differ from each other ( space width in L1 and L2 are different, Fig. 3), where the first virtual line ( L1, Fig. 3) extends in a first direction( direction of L1, Fig. 3) with a first reference point ( e.g., C, Fig. 3)positioned in an inner diameter area of the first coil pattern as a starting point.
Lethelier does not teach the second virtual line extends in a second direction substantially perpendicular to the first direction with the first reference point as a starting point. 
st line and 2nd line in L1 direction is different from space width between 1st line and 2nd line in L2 direction , where the first virtual line ( L1, Fig. 2A) extends in a first direction( direction of L1, Fig. 2A) with a first reference point ( e.g., C, Fig. 2A)positioned in an inner diameter area of the first coil pattern as a starting point, and where the second virtual line( e.g., L2, Fig. 2A) extends in a second direction substantially perpendicular( e.g., L1 and L2 are perpendicular, Fig. 2A) to the first direction with the first reference point as a starting point ( e.g., C, Fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lethelier, to configure the second virtual line to extend in a second direction substantially perpendicular to the first direction with the first reference point as a starting point, as taught by Lim, in order to implement the structure that can achieve high power transfer efficiency when there is offset between the center of the transmitter coil and receiver coil [0007] of Lim.

    PNG
    media_image2.png
    609
    851
    media_image2.png
    Greyscale

 	With regard to claim 3, the combination of Lethelier and Lim teaches all the limitations of claim 2,  Lim further teaches, wherein a space width along the first virtual line  ( e.g., L1, Fig. 2A) , and  a third virtual line ( e.g., L3, Fig. 2A) are larger than a space width along the second virtual line  ( L2, Fig. 2A) and a fourth virtual line ( e.g. L4, Fig. 2A) ( see space width (between the 1st line and 2nd line) in L1 and L3 direction is larger than in the direction of L2 and L4, Fig. 2A), where the third virtual line ( L3, Fig. 2A) extends in a direction 180° opposite to the first direction ( e.g., L1, Fig. 2A) with the first reference point ( C, Fig. 2A)as a starting point, and where the fourth virtual line ( e.g., L4, Fig. 2A) extends in a direction 180° opposite to the second direction ( e.g., L2, Fig. 2A) with the first reference point  ( e.g., C, Fig. 2A) as a starting point.
With regard to claim 16, Lethelier teaches all the limitations of claim 15, but not wherein the first section extends in a first direction, and wherein the second section extends in a second direction substantially perpendicular to the first direction.
	However, Lim teaches the first section (S1, Fig. 2A) extends in a first direction ( L1, Fig. 2A), and wherein the second section ( S2, Fig. 2A) extends in a second direction ( L2, Fig. 2A) substantially perpendicular to the first direction ( L1, Fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lethelier, to configure the second virtual line to  in a second direction substantially perpendicular to the first direction with the first reference point as a starting point, as taught by Lim, in order to implement the structure that can achieve high power transfer efficiency when there is offset between the center of the transmitter coil and receiver coil [0007] of Lim.
With regard to claim 17, the combination of Lethelier and Lim teaches all the limitations of claim 16, Lim further teaches wherein a third space between the first and second lines ( 1st and 2nd line, Fig. 2A) in a third section ( S3, Fig. 2A) of the first turn is larger than the second space ( S2, Fig. 2A) ( space between 1st line and 2nd line in S3 are larger than space between 1st line and 2nd line in S2), and wherein the third section ( S3, Fig. 2A) extends in the first direction (S1, Fig. 2A) 

8. Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1)  in view of Akiho(US20040256468A1)
With regard to claim 2,  Lethellier teaches all the limitations of claim 1, and a space width along a first virtual line (L1, Fig. 3) and a space width along a second virtual line ( L2, Fig. 3) differ from each other ( space width in L1 and L2 are different, Fig. 3), where the first virtual 
Lethelier does not teach the second virtual line extends in a second direction substantially perpendicular to the first direction with the first reference point as a starting point. 
Akiho teaches  a space width along a first virtual line (L1 Fig. 6 of Examiner labeled Akiho below) and a space width along a second virtual line ( L2 Fig. 6) differ from each other ( see the space between line in +z is larger than the space between lines in +x, Fig. 6), where the first virtual line ( L1, Fig. 6) extends in a first direction( +z, Fig. 6) with a first reference point ( e.g., C, Fig. 6)positioned in an inner diameter area of the first coil pattern as a starting point, and where the second virtual line( e.g., L2, Fig. 6) extends in a second direction substantially perpendicular( e.g., L1 and L2 are perpendicular , Fig. 6) to the first direction with the first reference point as a starting point ( e.g., C, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lethelier, to configure the second virtual line extends in a second direction substantially perpendicular to the first direction with the first reference point as a starting point, as taught by Akiho, so that range of operation between transmitter and receiver can be widened when there is a shift between the transmitter and receiver coil [0069] of Akiho.

    PNG
    media_image3.png
    535
    608
    media_image3.png
    Greyscale

	With regard to claim 4, the combination of Lethelier and Akiho teaches all the limitations of claim 2, Akiho further teaches  wherein a space width along the first virtual line ( e.g., L1, Fig. 6) is larger than a space width along the second virtual line ( e.g., L2, Fig. 6) and a third virtual line ( e.g., L3, Fig. 6) see the space between line in +z is larger than the space between lines in -Z, Fig. 6 , where the third virtual line extends in a direction 180° opposite to the first direction with the first reference point ( C, Fig. 6)as a starting point ( L3 extends in a direction 180 degree opposite to L1, Fig. 6)

5 is rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1) and Lim (US20150130291A1) in further view of Otaki (JPH07272934A) and Maxim (“definition of printed circuit board,” 2014)
With regard to claim 5, the combination of Lettellier and Lim teaches all the limitations of claim 3, but not a second coil pattern wound in a planar spiral shape; and
a first insulating substrate having first and second surfaces opposite to each other,
wherein the first coil pattern is formed on the first surface of the first insulating substrate,
wherein the second coil pattern is formed on the second surface of the first insulating substrate,
wherein an innermost turn of the first coil pattern is divided by a spiral slit into a plurality of lines including first and second lines, wherein an innermost turn of the second coil pattern is divided by a spiral slit into a plurality of lines including third and fourth lines, wherein the first line is positioned on an inner peripheral side with respect to the second line,
wherein the third line is positioned on an inner peripheral side with respect to the fourth line,
wherein inner peripheral ends of the first and fourth lines are connected to each other through a first through hole conductor penetrating the first insulating substrate, and
wherein inner peripheral ends of the second and third lines are connected to each other through a second through hole conductor penetrating the first insulating substrate.
	However, Otaki teaches a second coil pattern (e.g., 2, 3, Fig. 3(A) wound in a planar spiral shape (see Fig. 3A); and a first substrate having first (1A, Fig. 3A) and second surfaces (e.g., 1B, Fig. 3A) opposite to each other, wherein the first coil pattern (e.g., 2, 3, Fig. 3A) is formed on the first surface (e.g., 1A, Fig. 3A) of the first substrate,
wherein the second coil pattern (e.g., 7, 13, Fig. 3A) is formed on the second surface (e.g., 1B, Fig. 3B) of the first substrate, wherein an innermost turn of the first coil pattern is divided by a spiral slit  (Lettellier teaches about spiral slit  to divide a  turn into two lines as discussed above) into a plurality of lines including first and second lines (3, 2, in the innermost, Fig. 3A),wherein 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3, to include a second coil pattern wound in a planar spiral shape; and a first insulating substrate having first and second surfaces opposite to each other, wherein the first coil pattern is formed on the first surface of the first insulating substrate, wherein the second coil pattern is formed on the second surface of the first insulating substrate, wherein an innermost turn of the first coil pattern is divided by a spiral slit into a plurality of lines including first and second lines, wherein an innermost turn of the second coil pattern is divided by a spiral slit into a plurality of lines including third and fourth lines, wherein the first line is positioned on an inner peripheral side with respect to the second line,
wherein the third line is positioned on an inner peripheral side with respect to the fourth line,
wherein inner peripheral ends of the first and fourth lines are connected to each other through a first through hole conductor penetrating the first insulating substrate, and wherein inner peripheral ends of the second and third lines are connected to each other through a second through hole conductor penetrating the first insulating substrate, as taught by Otaki,  in order to 
	In addition, Maxim teaches about insulating layer as substrate between the conducting layer ( see page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lettellier, Lim and Otaki, to utilize an insulating layer between conducting layer such as coils, as taught by Maxim, because it is well known in the art that to use insulation layer in PCB to avoid overheating to destroy the system ( Otaki teaches substrate are part of PCB).

10. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1) in view of  Harburg (US20130328165A1)
With regard to claim 12, Lethelier teaches all the limitations of claim 1, and further teaches wherein the first coil pattern has an innermost turn ( T1_1, T1_2, Fig. 3) positioned on an innermost peripheral side ( see T1_1, T1_2 are at the innermost of peripheral, Fig. 3), an outermost turn positioned on an outermost peripheral side ( see T2_1, T2_2 are at the outermost of peripheral, Fig. 3), and an intermediate turn whose turn number counting from the innermost or outermost turn is at a center of a total number of turns ( T3_1, T3_2 are at the middle of the innermost or outermost Fig. 3) wherein each of the innermost turn, outermost turn, and intermediate turn is divided by a spiral slit into a plurality of lines (see Fig 3, divided by at least two lines for each turn).
	Lethelier does not teach wherein a line width of each of the plurality of lines constituting each of the inner and outermost turns is smaller than a line width of each of the plurality of lines constituting the intermediate turn.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure a line width of each of the plurality of lines constituting each of the inner and outermost turns to be smaller than a line width of each of the plurality of lines constituting the intermediate turn., as taught by Harburg, because the magnetic force dropped across the middle turn, increase the middle turn width can balance magnetic fields and reduce loss ( [0036] and [0037] of Harburg).

11. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1) and  Harburg (US20130328165A1) in further view of  ISAMU (JPH0737728A)
With regard to claim 13, the combination of Lethelier and Harburg teaches all the limitations of claim 12, but not wherein the line width of each of the plurality of lines constituting the innermost turn is smaller than the line width of each of the plurality of lines constituting the outermost turn.
	Isamu teaches the line width of each of the plurality of lines constituting the innermost turn is smaller than the line width of each of the plurality of lines constituting the outermost turn (Fig. 4, Wn> W1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12, to configure the line width of each of the plurality of lines constituting the innermost turn to be smaller than the line width of each of the plurality of lines constituting the outermost turn, as taught by ISAMU.  The outer coil resistance becomes larger than the inner coil resistance, and thus the copper loss on the outer .


12. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1)  in view of  Han (US 2020/0412175 A1)
With regard to claim 14, Lethellier teaches all the limitations of claim 1, but not a sixth coil pattern wound in a planar spiral shape; and a magnetic sheet, wherein the first and sixth coil patterns are disposed so as to overlap the magnetic sheet in a plan view, wherein the first and sixth coil patterns are connected in parallel, wherein the first coil pattern is disposed closer to the magnetic sheet than the sixth coil pattern, and wherein a line length of the sixth coil pattern is larger than that of the first coil pattern.
Han teaches a sixth coil pattern wound in a planar spiral shape ( e.g., 111, Fig. 4); and a magnetic sheet ( e.g., 120, Fig. 4 [0063] 120 made of magnetic material) , wherein the first ( e.g., 112, Fig. and sixth coil patterns are disposed so as to overlap the magnetic sheet in a plan view ( see, Fig. 3, Fig. 4, Fig. 5, 111 and 112 are overlapped on 120) , wherein the first and sixth coil patterns are connected in parallel[0042]111 and 112 connected in parallel), wherein the first coil pattern ( e.g., 112, Fig. 4) is disposed closer to the magnetic sheet( e.g., 120, Fig. 4) than the sixth coil pattern ( e.g., 111, Fig. 4) ( 112 is closer to 120 than 111, Fig. 4, Fig. 5) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lethelier, to include a sixth coil pattern wound in a planar spiral shape; and a magnetic sheet, wherein the first and sixth coil patterns are disposed so as to overlap the magnetic sheet in a plan view, wherein the first and sixth coil patterns are connected in parallel, wherein the first coil pattern is disposed closer to the magnetic sheet than the sixth coil pattern, as taught by Han,  in order to provide two transmitter 
In addition, it would have been an obvious matter of design choice to change a line length of the sixth coil pattern to be larger than that of the first coil pattern in order to satisfy user’s design requirement as disclosed in Han ([0047],the mapped sixth coil 111’s length can be elongated  to satisfy the inductance required during wireless charging of the device).In addition, the court has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, as Han discussed, the length of sixth coil can be increased to satisfy the design requirements, it is obvious the change a line length of the sixth coil pattern to be larger than that of the first coil pattern to satisfy the design requirements.

13. Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lethellier (US 20160380469 A1)  in view of Cho (US20120223411A1)
With regard to claim 18, Lethellier teaches all the limitations of claim 15, and further teaches wherein the plurality of turns further include a second turn ( T2_1, T2_2, Fig. 3),
wherein the second turn is divided into a plurality of lines including third( T2_1, Fig. 3) and fourth lines ( T2_2, Fig. 3), and
	Lethellier does not teach wherein the third and fourth lines are greater in line width than the first and second lines.
	However, Cho teaches the third and fourth lines (e.g., 738, 740, Fig. 7) are greater in line width than the first and second lines (e.g., 732, 734, Fig. 7) ( see 738, 740 are wider than 732, 734, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lethellier, to configure the third and fourth lines to be greater in line width than the first and second lines, as taught by Cho, to provide 
With regard to claim 19, the combination of Lethellier and Cho teaches all the limitations of claim 18, and Lethellier further teaches wherein the first turn is an innermost turn of the plurality of turns ( T1_1, T1_2 is the innermost turn, Fig. 3), and wherein the second turn is an outermost turn of the plurality of turns ( T2_1, T2_2 is the outermost turn, Fig. 3).

  Allowable Subject Matter 
14. Claims 6-10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claim 6, Widmer (US20140125140A1) teaches a third coil pattern wound in a planar spiral shape ( 916c, Fig. 9) , wherein at least one turn constituting the third coil pattern is divided into a plurality of lines by a spiral slit ( Lethellier teaches about spiral slit to divide the turns), and wherein the first ( e.g., 916a, Fig. 9) and third coil patterns ( 916c, Fig. 9) overlap each other such that the sixth virtual line passes the inner diameter area of the first coil pattern in a plan view.
	However, the prior art of record fails to teach or suggest wherein a space width along a fifth virtual line is larger than a space width along a sixth virtual line, where the fifth virtual line extends in the first direction with a second reference point positioned in an inner diameter area of the third coil pattern as a starting point, and where the sixth virtual line extends in the third direction with the second reference point as a starting point in combination with other limitations of claim.
	Regard to claims 7-10 they depend on claim 6.
With regard to claim 11, Widmer teaches comprising a second coil pattern wound in a planar spiral shape( e.g., 916c, Fig. 9), wherein at least one turn constituting the second coil pattern is divided into a plurality of lines by a spiral slit ( e.g., 916c, Fig. 9), and wherein the first ( e.g., 916a, Fig. 9)  and second coil ( e.g., 916c, Fig. 9) patterns are disposed such that the third and fourth virtual lines overlap each other.
However, the prior art fails to teach or suggest wherein a space width along a fifth virtual line is larger than a space width along a fourth virtual line, where the fourth virtual line extends in the first direction with a second reference point positioned in an inner diameter area of the second coil pattern as a starting point, and where the fifth virtual line extends in a direction 180° opposite to the first direction with the second reference point as a starting point in combination with other limitations of the claim.

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamura (US 20110102125 A1) teaches a pattern width of each wiring 71 is decreased and plural wirings 71A, 71B, 71C, and 71D are formed on a board 72 to change an arrangement of the wiring 71 .
Pei (US20210012959A1) teaches widths of coils of the plurality of turns of coils may gradually increase or may first increase and then decrease from an innermost turn of coil to an outermost turn of coil.
Jang (US20180269716A1) teaches two overlapped coils on a magnetic sheet.
Kumagai (US6377145B1) teaches about the spiral split in the coil.

 Hwang ( US20180198310A1 ) teaches about three overlapped coil


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836